DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2021, with respect to the Kong reference have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 


Allowable Subject Matter
Claim 1-20 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 

the one or more processors identifying the one or more objects added to the container by performing object recognition techniques on the plurality of images; 
the one or more processors detecting whether a triggering event occurs indicating completion of adding the one or more objects associated with the listing of objects to the container; 
in response to detecting the triggering event, the one or more processors comparing an identity of the one or more objects added to the container to the listing of objects to be added to the container;
in response to determining the one or more objects added to the container fail to match the listing of objects, the one or more processors generating a non-matching notification. 
Claims 2-9 depend from claim 1 and are therefore also allowed. 

Regarding claim 10, the closest known prior art, nor any reasonable combination thereof, teaches: 
program instructions to receive a plurality of images of one or more objects associated with the listing of objects added to the container from one or more sensors positioned to monitor the opening of the container; 
program instructions to identify the one or more objects added to the container by performing object recognition techniques on the plurality of images; 

in response to detecting the triggering event, the program instructions comparing an identity of the one or more objects added to the container to the listing of objects to be added to the container;
in response to determining the one or more objects added to the container fail to match the listing of objects, the program instructions  generating a non-matching notification. 
Claims 11-14 depend from claim 10 and are therefore also allowed. 

Regarding claim 15, the closest known prior art, nor any reasonable combination thereof, teaches: 
program instructions to receive a plurality of images of one or more objects associated with the listing of objects added to the container from one or more sensors positioned to monitor the opening of the container; 
program instructions to identify the one or more objects added to the container by performing object recognition techniques on the plurality of images; 
program instructions to detect whether a triggering event occurs indicating completion of adding the one or more objects associated with the listing of objects to the container; 
in response to detecting the triggering event, the program instructions comparing an identity of the one or more objects added to the container to the listing of objects to be added to the container;
in response to determining the one or more objects added to the container fail to match the listing of objects, the program instructions  generating a non-matching notification. 
s 16-20 depend from claim 15 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            

		/KIM Y VU/                                    Supervisory Patent Examiner, Art Unit 2666